Opinion filed October 21,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00268-CV
                                                    __________
 
                          JIM
AND SHARON MOYLAN, Appellants
 
                                                             V.
 
              KENNETH
LAUGHLIN, KENMOR PROPERTIES LLC 
                    AND
APPLIED FUEL TECHNOLOGY, Appellees

 
                                    On
Appeal from the 91st District Court
                                                          Eastland
County, Texas
                                                 Trial
Court Cause No. CV0941451
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Jim
and Sharon Moylan have filed in this court a motion to dismiss their appeal. 
In their motion, they state that the parties have entered into a settlement and
partial release of the judgment and that they no longer desire to pursue this
appeal.  The motion is granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM
October 21, 2010
Panel consists of:  McCall, J.,
and Strange, J.
 
Wright, C.J., not participating.